Citation Nr: 0910131	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  03-01 911	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from May 1964 to April 1966.  
He served in Vietnam from October 1965 to April 1966.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2002 rating action that denied service connection 
for PTSD.  

By decision of September 2004, the Board remanded this case 
to the RO for further development of the evidence and for due 
process development.

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes enhanced duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Board's 
previous September 2004 remand, the Board finds that all 
notice and development action needed to fairly adjudicate the 
claim on appeal has not been accomplished.

The RO should send the Veteran another letter addressing the 
VCAA notice and duty to assist provisions, including 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi,        16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full 1-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the 1-year VCAA 
notice period).  The RO's letter should also ensure that he 
receives notice that meets the requirements of the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate (of which he was not previously notified).  After 
providing the required notice, the RO should obtain any 
additional evidence for which the Veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

Appellate review discloses that in November 2003 the Veteran 
furnished the names and telephone numbers and one address of 
2 service comrades who might corroborate his claimed 
inservice stressors.  However, the record does not show that 
the RO contacted the aforementioned individuals or otherwise 
attempted to obtain pertinent information from them that 
might corroborate the alleged stressors.  Under the 
circumstances, the Board finds that the duty to assist 
requires such additional evidentiary development. 

In September 2004, the Board remanded this case to the RO to 
obtain information pertaining to the veteran's service in 
Vietnam as a general supply specialist with U.S. Army Battery 
A, 3rd Battalion, 18th Artillery from October 1965 to April 
1966.  In July 2007, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (now the U.S. Army and 
Joint Service Records Research Center) (USAJSRRC) responded 
that a search of records available to it as well as records 
of the National Archives and Records Administration showed no 
pertinent operational history or historical documentation 
that substantiated the veteran's claimed inservice stressors.  
However, the RO did not attempt to obtain documentation of 
the veteran's unit history from the Washington National 
Records Center (WNRC).  

Under the circumstances, the Board finds that the RO should 
contact the WNRC at its correct address of record, and obtain 
and review any pertinent documents including unit records 
that may verify the veteran's claimed inservice stressors.  
Such unit records are particularly relevant in this case, 
where PTSD has been diagnosed by VA medical authorities in 
April, May, and June 2002 and September 2008 based on the 
veteran's report of his claimed inservice stressors, but 
those stressors have not been verified by the RO.  In this 
regard, the Board notes that, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should continue until 
either the records are received or notification is provided 
that further efforts to obtain such records would be futile.  
See 38 C.F.R. § 3.159(c)(1).  
     
Appellate review further discloses that in September 2004 the 
Veteran was found disabled by the Social Security 
Administration (SSA) from June 2001 due to disabilities 
including PTSD, but the medical records underlying that 
determination have not been obtained.  While SSA records are 
not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  In this case, the 
Board finds that due process of law requires the RO to obtain 
copies of all medical records underlying the September 2004 
SSA determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  As noted above, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1). 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the Veteran a 
letter (with a copy to his 
representative) that requests him to 
provide sufficient information, and if 
necessary, authorization, to enable the 
RO to obtain any additional pertinent 
evidence that is not currently of record.  
The letter should explain the type of 
evidence that is his ultimate 
responsibility to submit, and the RO 
should ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/Hartman, as appropriate.  The 
RO's letter should clearly explain to the 
Veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claim within the 1-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  

3.  The RO should contact the 2 service 
comrades named by the Veteran in November 
2003 and request them to furnish any 
information that might corroborate the 
veteran's claimed inservice stressful 
experiences.  All responses received 
should be associated with the claims 
folder.

4.  The RO should contact the WNRC at its 
correct address of record, and obtain and 
review the unit history for U.S. Army 
Battery A, 3rd Battalion, 18th Artillery 
that may verify or corroborate the 
veteran's claimed inservice stressors 
while serving in Vietnam as a general 
supply specialist during the period from 
October 1965 to April 1966.  In 
requesting these records, the RO should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

5.  The RO should obtain from the SSA 
copies of all medical records underlying 
the September 2004 determination awarding 
the Veteran disability benefits.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.  

6.  If any records or statements sought 
are not obtained, the RO should notify 
the appellant and his representative of 
the documentation that was not obtained, 
explain the efforts taken to obtain it, 
and describe further action to be taken.

7.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.             
 
9.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

